DETAILED ACTION
Receipt of Arguments/Remarks filed on December 7, 2020 is acknowledged. Claims 1, 3-8, 10-15, and 17-20 are pending. Claims 2, 9, and 16 are canceled.  Claims 1, 8, and 15 are amended. There are no new claims. Claims 1, 3-8, 10-15, and 17-20 are the object of the present Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
Objections to the specification:
Applicant’s remarks, filed December 7, 2020, with respect to the objections to the specification have been fully considered and are persuasive.  See p. 5, 2nd paragraph of Remarks. The Applicant amended the specification removing the hyperlinks, thereby overcoming the objection, which is now withdrawn.
Objections to the claims:
Applicant’s remarks, filed December 7, 2020, with respect to the objections to the claims have been fully considered and are persuasive.  See p. 5, 3rd paragraph of Remarks. The Applicant amended the claims correcting the binomial nomenclature, thereby overcoming the objection, which is now withdrawn.
§112(b):
Applicant’s remarks, filed December 7, 2020, with respect to the 112(b) rejection of Claims 2-5, 9-12 and 16-19 have been fully considered but they are not persuasive. Applicant is reporting concentration instead of rate at which the composition is applied. By definition, application rate is defined as the quantity (mass, volume or thickness) of material applied per unit area. (See VentureLine definition, July 2012 [retrieved on Feb 23, 2021]. Retrieved from the Internet <URL: https://www.ventureline.com/accounting-glossary/A/application-rate-definition/).  As such, the rejection is maintained.  	
§101:
The amendment of the Claims 1, 8, and 15, now specifying that the recited method comprises applying the composition at a specific concentration, overcomes the 101 rejection. Thus, Applicant’s remarks (p. 6, 2nd paragraph) have been considered and are persuasive. The 101 rejection is withdrawn. 
§102:
The amendment of the Claims 1, 8, and 15, now specifying that the recited method comprises applying the composition at a specific concentration, overcomes the 102 rejection. Thus, Applicant’s remarks (p. 6, 3rd paragraph) have been considered and are persuasive. The 102 rejection is withdrawn. 
§103:
Applicant traverses the 103 rejection of Claims 1-20 reciting that “Pursuant to 35 U.S.C. 103(b)(1)(B), the present application and the Levine application were owned by the same person or subject to an obligation of assignment to the same entity, namely, Kemin Industries, Inc.” 
Applicant seems to be incorrectly pointing to pre-AIA  section on biotechnology process when citing 103(b)(1)(B).  The Examiner believes that the Applicant was intending to point to the exception under 102(b)(1)(B). 

A 130(b) declaration is used to invoke a 102(b)(1)(B) or 102(b)(2)(B) exception. Applicant must file a declaration under 37 CFR 1.130 that would be required to disqualify art under the 102(b)(1)(A) or 102(b)(1)(B) exceptions.  A 130(b) declaration disqualifies a disclosure as prior art by establishing that he or she made the same subject matter public before the date of the potential prior art disclosure.  37 CFR 1.130(b) states: “When any claim of an application or a patent under reexamination is rejected, the applicant or patent owner may submit an appropriate affidavit or declaration to disqualify a disclosure as prior art by establishing that the subject matter disclosed had, before such disclosure was made or before such subject matter was effectively filed, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.” Nonetheless such a declaration would not be sufficient as Levine was published outside the grace period.  The examiner is noting the deficiency of the 130 declaration to alert Applicant to the requirements for the deficiency for their future use.  
Additionally, Applicant’s statement is insufficient to exclude Levine as prior art under 102(b)(2)(C), common ownership exception. There must be a signed statement on the record that the common ownership existed not later than the effective filing date of the claimed invention. In order for applicant to properly invoke common ownership to disqualify a U.S. patent document as prior art under 35 U.S.C. 102(a)(2), applicant must submit the required statement that the subject matter in the U.S. 
Lastly, the Examiner notes that had Applicant made the correct statement with the correct language, Levine would be excluded under 102(b)(2)(C); however, Levine would still be available as prior art under 102(a)(1) and thus the statement would not be sufficient to totally disqualify Levine as prior art. If a disclosure was available to the public more than one year before the effective filing date of the claimed invention under examination – in other words, it is 102(a)(1) prior art before the grace period – then no exceptions can apply.  Rule 130(c) provides that declarations under rule 130 are not permitted in this situation.

Double Patenting:
	Applicant filed a Terminal Disclaimer for US 10,130,099 B2, which overcomes the double patenting rejection over US 10,130,099 B2. However, the Terminal Disclaimer does not address the double patenting rejection over ‘011 (now US Patent No. 10785981).  Thus, this rejection is maintained.

Terminal Disclaimer
The terminal disclaimer filed on 12/07/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,130,099 has been reviewed and is accepted. The terminal disclaimer has been recorded. The double patenting rejections are withdrawn with the acceptance of the terminal disclaimer.

Modified Rejections Necessitated by the Amendments 
Filed December 7, 2020

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-5, 8, 10-12, 15, and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3-5, 8, 10-12, 15, and 17-19 recite the limitation "applied at a rate”. However, the claims feature concentration ranges in “g/L” instead of application rates, which are typically written as weight over land area with units in lb/acre. See Fertilizer Recommendations Guide, 2005.  The metes and bounds of the term “rate” is unclear making the Claims 2-5, 9-12, and 16-19 ambiguous, and therefore indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicants Claim
Applicants claim a method for i) stimulating the growth of a plant ii) increasing abiotic stress tolerance in a plant iii) increasing crop yield, comprising applying a composition containing whole cell Euglena gracilis or paramylon to the plant at rates of at least 0.007 g/L, at least 0.007 g/L to 28.8 g/L, at least 0.15 g/L to 14.4 g/L, and at least 1.5 g/L to 6 g/L, and wherein the composition is a dry powder.  

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over as being anticipated by Levine et al. (US 2014/0287919 A1, Sep. 25, 2014), hereinafter Levine.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Levine is in the field of plant immune modulation, and expressly teaches the application of a composition containing paramylon and whole cell Euglena gracilis to plant (Experiment 1-3, Claims 1-3, 7 -8). Levine teaches that immune function of a plant can be modulated by administering a composition comprising beta glucan, which can be obtained from Euglena, such as Euglena gracilis, and can be in the native form of paramylon ([0012], [0025]). Levine teaches the method of applying beta-glycan preparation on plants improves the quality of plant products by reducing their susceptibility to disease; stimulates the immune system, improve plant resistance to infection and disease, which enhances the growth rate, productivity, disease resistance, stress tolerance, reduced mortality rates, and improved immune function and where "quality of the harvested plant material” includes reduction in damage due to harvest, transport and storage, improvement in appearance, and longer shelf life (Experiments 1-3, [0011]), reading on Claims 1, 8, and 15.  
Levine recites that beta-glucan can be administered in the form of paramylon or an algae meal, where dry algae meal is used or where the algae meal is liquefied and fed to the plant, for example by applying  liquefied whole-cell algae paste [0094], reading on the whole cell feature of Claims 1, 8, and 15. Levine further recites that the composition can be applied as a dry powder, either to the plant itself or the surrounding area [0014], reading on features “top dress application” and “dry powder” in Claims 6-7, 13-14, and 20.
Levine recites that the beta glucan in Euglenoids is often referred to as “paramylon” and that paramylon consists of a linear polymer that is almost exclusively unbranched beta-(1,3)-glucan having very few, if any, side branches [0095].  Regarding the rates of application of the composition recited in the pending Claims 1, 3-4, 8, 10-11, and 15, 17-18, Levine exemplified application of 100 ppm beta glucan solution in a 1L flask, which is the same as 0.10 g/L concentration, and is within the concentration ranges of paramylon composition recited in Claims 1, 3, 8, 10, 15, and 17 [0100]. Levine also teaches a wide range of application rate and effective amount of composition in solution, with the beta glucan ranging from 0.1% to 10% (as measured by mass), which can be combined with water or other aqueous solution [0070], reading Claims 4, 11, 18. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Levine does not teach the application concentration of 1.5 g/L to 6 g/L of paramylon composition to plant, which are claimed in instant Claims 5, 12 and 19.   

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date, with reasonable expectations of success, to  use whole cell Euglena gracilis or paramylon as dry powder composition for top dress application on the ground near the plant (top dressing) per Levine’s teaching that administration of the composition can be applied to the surrounding soil wherein the plant is growing, and that it can be beneficial to provide the beta glucan composition in a way that maximizes absorption of beta glucan to a plant; beta glucan can be administered in the form of an algae meal or whole-cell algae paste, which not only is a source of immune stimulant, but also has the benefit of providing rich source of nutrients and micronutrients to the plant ([0014], [0091], [0094]). 
According to Levine, the compositions containing beta glucan can be administered to a plant in various ways, and the rate of administration can depend on a number of factors including, for example, the active ingredients, the plant species, the growth stage and density of the plant species [0090]. Therefore, it would also be prima facie obvious to a skilled artisan to do a routine optimization of the concentration applied to plant or plant soil. One skilled in the art would manipulate the concentration depending on the active ingredients, the plant species, the growth stage and density of the plant species as suggested by Levine. One skilled in the art would readily determine the effective amount of composition containing paramylon to achieve the desired effect as Levine teaches a wide range of concentration and effective amount ([0070], [0100]). While the exact concentration range is not disclosed by Levine, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of concentration range of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d).  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6, 8, 13, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-10, and 13 of US 10,785,981 B2, hereinafter ‘981, in view of Skov et al. (Fish & Shellfish Immunology 33 (2012) 111– 120), hereinafter Skov.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant claims are drawn to a method for i) stimulating the growth of a plant ii) increasing abiotic stress tolerance in a plant iii) increasing crop yield, comprising applying a composition containing whole cell Euglena gracilis or paramylon to the plant, wherein the composition is applied to the plant as a top dress application or soil incorporated application, and wherein the composition is a dry powder.  
The conflicting claims are drawn to a method of improving resistance to infection and disease in modulating the immune function of a plant, the method comprising administering to the plant a composition comprising beta glucan derived from Euglena, the beta glucan comprising unbranched beta-(1,3)-glucan, said beta-(1,3)-glucan having a molecular weight of at least 200,000 Daltons, wherein beta glucan comprises paramylon or algae meal, and the composition comprises a liquid or a dry composition.
The instant and conflicting claims differ in that the conflicting claims recite the administration of beta glucan whereas the instant claims recite the administration of “Euglena gracilis or paramylon”.  However, the conflicting Claim 7 also recites that beta glucan comprises paramylon. Therefore, the instant claims and conflicting claims recite administration of the same compounds. Regarding the recitation of the molecular weight of beta glucan in ‘981, Skov recites that β-1,3-Glucan  from E. gracilis, synonym  paramylon,  and that paramylon has a molecular weight of approximately 500,000 Da (Skov, p. 112, Section 2.2.1).  Therefore, the E. gracilis in the instant claim would also have a molecular weight of approximately 500,000 Da, and the instant claims and conflicting claims recite administration of the same compounds.
Claims 1, 6, 8, 13, 15, and 20 of the instant application and Claims 1, 3-10, and 13 of ‘981 are obvious variants and are not patentability distinct.

Claims 1, 3-8, 10-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-10, and 13 of US 10,785,981 B2, hereinafter ‘981, as applied to Claims 1, 6, 8, 13, 15, and 20 above, in view of Skov et al. (Fish & Shellfish Immunology 33 (2012) 111– 120), hereinafter Skov, and US 2014/0287919 A1, Sep. 25, 2014, hereinafter ‘919.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant claims are drawn to a method for i) stimulating the growth of a plant ii) increasing abiotic stress tolerance in a plant iii) increasing crop yield, comprising applying a composition containing whole cell Euglena gracilis or paramylon to the plant, wherein the composition is applied to the plant as a top dress application or soil incorporated application, and wherein the composition is a dry powder, and wherein it is applied at a rate of at least 0.007 g/L, between 0.007 g/L to 28.8 g/L, at least 0.15 g/L to 14.4 g/L at least 1.5 g/L to 6 g/L.  
The conflicting claims are drawn to a method of improving resistance to infection and disease in modulating the immune function of a plant, the method comprising administering to the plant a composition comprising beta glucan derived from Euglena, the beta glucan comprising unbranched beta-(1,3)-glucan, said beta-(1,3)-glucan having a molecular weight of at least 200,000 Daltons, wherein beta glucan comprises paramylon or algae meal, and the composition comprises a dry or a liquid composition.
The instant and conflicting claims differ in that the conflicting claims do not recite application rates. However, ‘919 exemplified application of 100 ppm beta glucan solution in a 1L flask, which is the same as 0.10 g/L concentration, and is within the concentration ranges of paramylon composition recited in the instant claims [0100]. ‘919 also teaches a wide range of application rate and effective amount of 
Therefore, it would have been prima facie obvious to a skilled artisan to combine ‘981 and ‘919 and perform a routine optimization of the concentration of composition containing beta glucan or paramylon applied to plant or plant soil according to conflicting claims ‘981. One skilled in the art would manipulate the concentration depending on the active ingredients, the plant species, the growth stage and density of the plant species as suggested by ‘919. One skilled in the art would readily determine the effective amount of composition containing paramylon to achieve the desired effect as Levine teaches a wide range of concentration and effective amount ([0070], [0100]). 
One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1, 3-8, 10-15, and 17-20 of the instant application and Claims 1, 3-10, and 13 of ‘981 are obvious variants and are not patentability distinct.

Conclusion

No claims are allowed.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616